Opinion filed February 8, 2007 















 








 




Opinion filed February 8, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00291-CV 
                                                    __________
 
                             PENNY
STRICKLAND ET AL, Appellants
 
                                                             V.
 
                                BURT
L. BURNETT ET AL, Appellees
 

 
                                         On
Appeal from the 259th District Court
 
                                                           Jones
  County, Texas
 
                                                    Trial
Court Cause No. 21165
 

 
                                             M
E M O R A N D U M   O P I N I O N
Appellants have filed in this court a motion to
dismiss the appeal.  In their motion,
appellants state that a settlement has been reached.  The motion is granted.
The appeal is dismissed.
 
PER CURIAM
February 8, 2007
Panel
consists of:  Wright, C.J., 
McCall, J., and Strange, J.